        Case 1:13-cv-07789-LGS Document 1453 Filed 05/14/20 Page 1 of 3



                                           May 14, 2020
                                                                                           Via ECF
Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:     In re Foreign Exchange Benchmark Rates Antitrust Litigation
               Case No. 1:13-cv-07789-LGS

Dear Judge Schofield:

       Pursuant to the Court’s Sixth Amended Civil Case Management Plan and Scheduling Order
(ECF No. 1423), the parties write to provide a joint status update regarding the COVID-19
pandemic and its impact on the operative pretrial schedule in this case. Having conferred with
each other, the parties respectfully request that the Court extend all deadlines in the Scheduling
Order by eight weeks to account for the widespread disruption caused by COVID-19.

         The parties remain in the middle of expert discovery. The next deadline is for Plaintiffs to
depose Defendants’ four experts. Id. at 8. The parties agree that due to the technical nature and
complexities involved with these depositions, both the preparation of Credit Suisse’s experts by
its counsel and the taking of the depositions by Plaintiffs’ counsel are best accomplished in person.
Though Credit Suisse’s experts and the necessary counsel are located in the United States, current
restrictions make completing these depositions by June 2 unlikely.

        The parties are also conducting fact depositions in the United States and abroad. As a result
of COVID-19 shelter-in-place orders and travel restrictions, Plaintiffs were forced to postpone all
scheduled depositions, including depositions scheduled to occur in New York and London.
Plaintiffs intend to take certain depositions remotely, specifically, depositions where the witnesses
indicate they intend to invoke the Fifth Amendment, beginning in June 2020. Where, however, a
witness intends to testify substantively, the parties agree that both preparation and deposition of
the witness is best accomplished in person, especially where the witness is outside the trial
subpoena power of this Court and the video record of the deposition may be the only means the
Court and/or jury can evaluate the testimony.

        The parties remain concerned that current (and future) air travel restrictions may either:
(1) make exceedingly difficult or outright prohibit travel to attend these depositions; and/or
(2) leave counsel stranded abroad or quarantined upon return.

       Accordingly, the parties respectfully request an eight-week extension of the schedule and
ask the Court to modify its Sixth Amended Scheduling Order to extend all deadlines by eight
weeks as follows:
        Case 1:13-cv-07789-LGS Document 1453 Filed 05/14/20 Page 2 of 3
Honorable Lorna G. Schofield
May 14, 2020
Page 2

 Current Deadline      Action                                        New Deadline
 6/4/2020              Depositions of defendants’ experts            7/30/2020
 6/18/2020             Reply expert reports                          8/13/2020
 9/1/2020              Fact discovery substantially complete         10/27/2020
 9/17/2020             Pre-motion conference for dispositive         After substantial completion
                       motions (with pre-motion letters due 14       of fact discovery, as set by
                       days in advance)                              Court

         This extension will allow the parties to postpone pending depositions to protect health and
minimize travel while the parties assess the ongoing developments related to COVID-19. The
parties agree they will suffer no prejudice from this extension. The parties only make this request
in light of the continuing exceptional circumstances at hand.

        By July 16, 2020, the parties will submit a joint special status letter addressing whether any
further modifications of the schedule are necessary.

                                       Respectfully submitted,

 SCOTT+SCOTT ATTORNEYS                               HAUSFELD LLP
 AT LAW LLP

  s/ Christopher M. Burke                             s/ Michael D. Hausfeld
 Christopher M. Burke                                Michael D. Hausfeld
 600 W. Broadway, Suite 3300                         1700 K Street, NW, Suite 650
 San Diego, CA 92101                                 Washington, DC 20006
 Telephone: 619-233-4565                             Telephone: 202-540-7200
 cburke@scott-scott.com                              mhausfeld@hausfeld.com
                                        Attorneys for Plaintiffs

CAHILL GORDON & REINDEL LLP

 s/ Jason M. Hall
David G. Januszewski
Herbert S. Washer
Elai Katz
Jason M. Hall
Sheila C. Ramesh
80 Pine Street
New York, NY 10005
Telephone: 212-701-3000
       Case 1:13-cv-07789-LGS Document 1453 Filed 05/14/20 Page 3 of 3
Honorable Lorna G. Schofield
May 14, 2020
Page 3

djanuszewski@cahill.com
hwasher@cahill.com
ekatz@cahill.com
jhall@cahill.com
sramesh@cahill.com

Attorneys for Defendants
Credit Suisse Group AG, Credit Suisse AG,
and Credit Suisse Securities (USA) LLC
